Exhibit 10.1

English Translation

Amendment to Credit Agreement

This Amendment to Credit Agreement ( hereinafter referred to as “Supplemental
Agreement”) is entered into by and among the parties below on September 1, 2017
in Beijing, People’s Republic of China:

 

  (1) Ping An Bank Co., Ltd. Tianjin Pilot Free Trade Zone Branch, with its
office located at 101, Gated 1, Tower 1, Ronghe Square, No. 168 West 4 Street,
China (Tianjin) Pilot Free Trade Zone (Tianjin Airport Economic Area) and its
legal representative (head of the branch) Wei Huisheng (hereinafter referred to
as “Ping An Bank”);

 

  (2) Beijing Sohu New Media Information Technology Co., Ltd., with its office
located at Room 802, Floor 8, Sohu.com Internet Plaza, Building 9, No. 1,
Zhongguancun East Road, Haidian District, Beijing and its legal representative
Zhang Chaoyang (hereinafter referred to as “Sohu New Media”);

 

  (3) Fox Information Technology (Tianjin) Limited, with its office located at
Room 210-01, Floor 2, Office Building C, Comprehensive Service Area of Nangang
Industrial Zone, Tianjin Economic-Technological Development Area, Tianjin and
its legal representative Li Wei (hereinafter referred to as “Fox Info”);

 

  (4) Tianjin Jinhu Culture Development Co., Ltd., with its office located at
Room 2101, Floor 21, Building C3, Taida MSD-C Area, No. 79 First Avenue, Tianjin
Economic-Technological Development Area, Tianjin, and its legal representative
Deng Xiufeng (hereinafter referred to as “Tianjin Jinhu”, collectively, together
with Sohu New Media and Fox Info, the “Borrowers” );

 

  (5) Beijing Sohu New Momentum Information Technology Co., Ltd., with its
office located at Room 1202, Floor 12, Sohu.com Internet Plaza, Building 9,
No. 1, Zhongguancun East Road, Haidian District, Beijing and its legal
representative Deng Xiufeng (hereinafter referred to as “Sohu New Momentum”);

 

  (6) Beijing Sohu New Era Information Technology Co., Ltd., with its office
located at Floor 15, Sohu.com Internet Plaza, Building 9, No. 1, Zhongguancun
East Road, Haidian District, Beijing and its legal representative Zhang Chaoyang
(hereinafter referred to as “Sohu New Era”);

 

  (7) Sohu.com (Game) Limited, with is registered address at P.O.Box 31119 Grand
Pavilion, Hibiscus Way, 802 West Bay Road, Grand Cayman, KY1-1205 Cayman Islands
(hereinafter referred to as “Sohu Game”);

 

  (8) Sohu.com Inc, with its registered address located at 1209 Orange Street,
Wilmington, County of New Castle, Delaware, USA (hereinafter referred to as
“Sohu Inc”).

They are referred collectively as the “Parties” and individually a “Party”.

 



--------------------------------------------------------------------------------

WHEREAS,

 

  1. Ping An Bank and Sohu New Media executed a Loan Agreement, numbered Ping
Yin Hu Yi Wen Dai Zi 20170512 No. 001, on May 19, 2017 (hereinafter referred to
as the “Loan Agreement”);

 

  2. Ping An Bank and Sohu Inc executed a Strategic Cooperation Agreement,
numbered Yin Hu Yi Wen Zhan Zi 20170512 No. 001, on May 19, 2017 (hereinafter
referred to as the “Strategic Cooperation Agreement”);

 

  3. Ping An Bank and Fox Info executed a General Credit Limit Agreement,
numbered Ping Yin Hu Yi Wen Zong Zi 20170512 No. 001, on May 19, 2017
(hereinafter referred to as the “Credit Agreement of Fox Info”);

 

  4. Ping An Bank and Tianjin Jinhu executed a General Credit Limit Agreement,
numbered Ping Yin Hu Yi Wen Zong Zi 20170512 No. 003, on May 19, 2017
(hereinafter referred to as the “Credit Agreement of Tianjin Jinhu”);

 

  5. Ping An Bank and Sohu New Media executed a General Credit Limit Agreement,
numbered Ping Yin Hu Yi Wen Zong Zi 20170512 No. 002, on May 19, 2017
(hereinafter referred to as the “Credit Agreement of Sohu New Media”,
collectively, together with Credit Agreement of Fox Info and Credit Agreement of
Jinhu, the “Credit Agreements”);

 

  6. Ping An Bank and Sohu Game executed a maximum amount guaranty agreement,
numbered Ping Yin Hu Yi Wen E Bao Zi 20170512 No. 001, on May 19, 2017
(hereinafter referred to as the “Maximum Amount Guaranty Agreement”);

 

  7. Ping An Bank and Sohu Inc executed a Commitment Letter, numbered Yin Hu Yi
Wen Cheng Zi 20170512 No. 001, on May 19, 2017 (hereinafter referred to as the
“Commitment Letter”);

 

  8. Ping An Bank and Sohu New Momentum executed an Asset Pledge Agreement,
numbered Ping Yin Hu Yi Wen E Di Zi 20170512 No. 003, on May 19, 2017
(hereinafter referred to as the “Asset Pledge Agreement of Sohu New Momentum”);

 

  9. Ping An Bank and Sohu New Media executed an Asset Pledge Agreement,
numbered Ping Yin Hu Yi Wen E Di Zi 20170512 No. 001, on May 19, 2017
(hereinafter referred to as the “Asset Pledge Agreement of Sohu New Media”);

 

  10. Ping An Bank and Sohu New Era executed an Asset Pledge Agreement, numbered
Ping Yin Hu Yi Wen E Di Zi 20170512 No. 002, on May 19, 2017 (hereinafter
referred to as the “Asset Pledge Agreement of Sohu New Era”, collectively,
together with Asset Pledge Agreement of Sohu New Momentum, Asset Pledge
Agreement of Sohu New Media, Maximum Amount Guaranty Agreement, Credit Agreement
of Sohu New Media, Credit Agreement of Tianjin Jinhu, Credit Agreement of Fox
Info, Strategic Cooperation Agreement, Loan Agreement, and Commitment Letter,
the “Transaction Documents”);

 

  11. Ping An Bank has granted a loan of RMB 400 million yuan to Sohu New Media
under the Loan Agreement and gone through the formalities for pledge
registration of Building 9 of Sohu.com Internet Plaza located at, No 1,
Zhongguancun East Road, Haidinn District, Beijing (hereinafter referred to as
“Pledge of Sohu.com Internet Plaza”).

 

  12. In order to the meet the need of business development, the Parties agree
to make adjustments to the Transaction Documents.



--------------------------------------------------------------------------------

NOW, THEREFORE, the Parties, upon friendly negotiations, hereby agree as
follows:

 

Article 1    Ping An Bank and Sohu New Momentum mutually agree to rescind the
Asset Pledge Agreement of Sohu New Momentum and acknowledge that neither Ping An
Bank nor Sohu New Momentum have failed to perform obligations or there was any
default event under the Asset Pledge Agreement of Sohu New Momentum. As from the
execution date of this Agreement, Sohu New Momentum will not be bound by the
Asset Pledge Agreement of Sohu New Momentum and can decide on possession,
leasing, or pledge of the collaterals under such Agreement at its own
discretion. Article 2    Ping An Bank and Sohu New Media mutually agree that the
list of collateral set forth in Annex I hereof shall supersede the list of
collateral in Annex I of the Asset Pledge Agreement of Sohu New Media. Both
Parties agree and acknowledge that, as from the execution date of the Asset
Pledge Agreement of Sohu New Media, such Agreement will not cover other
collateral except for those stated in the list of collateral set forth in Annex
I hereof. Sohu New Media has the right to decide to possess, use, lease, or
pledge the land use right and property ownership of the real estates located at
Rooms -205, -101, 201, 901, 1001, 1101, 1201, 1301, 1401, and 1501, Building 3,
No. 2, Kexueyuan South Road, Haidian District, Beijing. Article 3    Ping An
Bank and the Borrowers mutually agree that the aggregate line of credit of the
Borrowers under the Credit Agreements shall not be more than RMB 600 billion
yuan (RMB six hundred million yuan in words).      If, however, during the term
of the credit, Changyou.com Limited (NASDAQ: CYOU) pays dividends and Sohu Inc.
has its dividend received flow de facto inside Sohu Group, Ping An Bank and the
Borrowers mutually agree that, as
from the date when Sohu Inc. has the dividend flow de facto, the aggregate line
of credit of the Borrowers under the
Credit Agreements will be adjusted to RMB 800 million yuan (RMB eight hundred
million yuan in words).      In respect of the specific credit business within
the aforesaid line of credit, the Borrowers shall submit written
application to Ping An Bank drawdown by drawdown in accordance with applicable
Credit Agreements and the
Borrowers shall otherwise execute corresponding credit agreement for each
drawdown according to the nature of the
business.      The aforesaid line of credit may be initiated only when the
following conditions are met concurrently:      The Borrowers open special
accounts for repayment fund with Ping An Bank, and deposit sales incomes into
such
accounts. The daily amount of account statement for each quarter shall not be
less than 40% of the line of credit
granted by Ping An Bank.



--------------------------------------------------------------------------------

Article 4    Ping An Bank and Sohu Game mutually agree to adjust the limit of
guaranty under the Maximum Amount Guaranty Agreement in accordance with the
agreements made in this Supplemental Agreement, that is, the maximum amount
(balance) of the principal of the secured liability will be adjusted to
(equivalent to) RMB six hundred million yuan only (in words) and will be subject
to the adjustment of Article 3 Para. 2. Article 5    Ping An Bank and Sohu New
Media agree to adjust the limit of the principal creditor’s right under the
Asset Pledge Agreement of Sohu New Media in accordance with the agreements made
in this Supplemental Agreement, that is, the maximum amount (balance) of the
principal of the liability secured will be adjusted to (equivalent to) RMB six
hundred million yuan only (in words) and will be subject to the adjustment of
Article 3 Para. 2. Article 6    Ping An Bank and Sohu New Era agree to adjust
the limit of the principal creditor’s right secured under the Asset Pledge
Agreement of Sohu New Era in accordance with the agreements made in this
Supplemental Agreement, that is, the maximum amount (balance) of the principal
of the liability secured will be adjusted to (equivalent to) RMB six hundred
million yuan only (in words) and will be subject to the adjustment of Article 3
Para. 2. Article 7    Ping An Bank and Sohu Inc. agree that, in consideration of
the amendments to the Transaction Documents made in this Supplemental Agreement,
performance of the Commitment Letter shall conform to and be bound by this
Supplemental Agreement, and Sohu Inc. will only assume its obligations under the
Commitment Letter within the aggregate line of credit of not more than RMB
600 million yuan (RMB six hundred million yuan in words) as agreed in Article 3
of this Supplemental Agreement and will be subject to the adjustment of Article
3 Para. 2. Article 8    The Parties agree that, adjustments to the Transaction
Documents and the collateral thereunder in accordance with this Supplemental
Agreement do not constitute any breach of the Transaction Documents. Article 9
   Where there is any conflict between the Transaction Documents and this
Supplemental Agreement, the latter shall prevail. With respect to matters not
covered herein, Transaction Documents shall apply. Article 10    This
Supplemental Agreement is made in quadruplicate and will come into force upon
valid execution by the Parties.

[The remainder of this page is intentionally left blank for signature.]



--------------------------------------------------------------------------------

[This page is intentionally left blank and serves as the signature page of this
Supplemental Agreement.]

 

Ping An Bank Co., Ltd. Tianjin Pilot Free Trade Zone Branch (seal)     Beijing
Sohu New Media Information Technology Co., Ltd. (seal) Authorized
Representative:     Authorized Representative:

/s/ Wang Lu

   

/s/ Charles Zhang

Fox Information Technology (Tianjin) Limited (seal)     Tianjin Jinhu Culture
Development Co., Ltd. (seal) Authorized Representative:     Authorized
Representative:

/s/ Wei Li

   

/s/ James Deng

Beijing Sohu New Momentum Information Technology Co., Ltd. (seal)     Beijing
Sohu New Era Information Technology Co., Ltd. (seal) Authorized Representative:
    Authorized Representative:

/s/ James Deng

   

/s/ Charles Zhang

Sohu.com (Game) Limited     Sohu.com Inc Authorized Representative:    
Authorized Representative:

/s/ Charles Zhang

   

/s/ Joanna Lv



--------------------------------------------------------------------------------

Annex I:

List of Collateral

 

Collateral Description, quantity, and quality condition   

Collateral:

 

Room 802 and whole floors of Floors 9, 11, 12, and 13 of Building 9 located at
No. 1, Zhongguancun East Road, Haidian District, Beijing.

 

Description: land use right and property ownership of the real estate

 

Total area of the land use right: 2,866.46 m2

 

Total building area of the property ownership: 11,679.19 m2

 

Where:

 

Room 802:

 

•    Area of land use right: 299.66 m2

 

•    Building area of the property ownership: 1,220.92 m2

 

Floor 9:

 

•    Area of land use right: 639.37 m2

 

•    Building area of the property ownership: 2,605.08 m2

 

Floor 11:

 

•    Area of land use right: 641.44 m2

 

•    Building area of the property ownership: 2,613.51 m2

 

Floor 12:

 

•    Area of land use right: 642.48 m2

 

•    Building area of the property ownership: 2,617.73 m2

 

Floor 13:

 

•    Area of land use right: 643.51 m2

 

•    Building area of the property ownership: 2,621.95 m2

 

Condition: good



--------------------------------------------------------------------------------

Ownership of the collateral or the ownership of the use right of the collateral
and property ownership certificates and their numbers   

Collateral:

 

Room 802:

 

•    Property ownership certificate: Jing Fang Quan Zheng Shi Hai Gang Ao Tai Zi
No. 4840002

 

•    Land use right certificate: Jing Shi Hai Gang Ao Tai Guo Yong (2007 Chu)
No. 6016656

 

Floor 9:

 

•    Property ownership certificate: X Jing Fang Quan Zheng Hai Zi No. 382489

 

•    Land use right certificate: Jing Hai Qi Guo Yong (2013 Chu) No. 0700531

 

Floor 11:

 

•    Property ownership certificate: Jing Fang Quan Zheng Shi Hai Gang Ao Tai Zi
No. 4840005

 

•    Land use right certificate: Jing Shi Hai Gang Ao Tai Guo Yong (2007 Chu)
No. 6016655

 

Floor 12:

 

•    Property ownership certificate: Jing Fang Quan Zheng Shi Hai Gang Ao Tai Zi
No. 4840006

 

•    Land use right certificate: Jing Shi Hai Gang Ao Tai Guo Yong (2007 Chu)
No. 6016654

 

Floor 13:

 

•    Property ownership certificate: Jing Fang Quan Zheng Shi Hai Gang Ao Tai Zi
No. 4840007

 

•    Land use right certificate: Jing Shi Hai Gang Ao Tai Guo Yong (2007 Chu)
No. 6016659

Location of the collateral    Room 802 and whole floors of Floors 9, 11, 12, and
13 of Building 9, No. 1, Zhongguancun East Road, Haidian District, Beijing.
Value of the collateral    RMB (currency) 680 million yuan Share of the pledger
in the collateral    100%    Name of other common proprietors (in the case of
joint ownership)    N/A



--------------------------------------------------------------------------------

Other conditions of the collateral    Lease. An area of 10,948.34 m2 is leased
to Beijing Sogou Technology Development Inc. Remarks   

The pledger warrants that the representations above are true, accurate, and
complete. Where the collateral becomes invalid or insufficient due to
misrepresentation or material omission, which results in damages to the rights
and interests of the principal creditor, the pledger is willing to assume
several and joint liability for all debts of the debtor under the master
agreement.